Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Information Disclosure Statement
The Information Disclosure Statement filed on 25 March 2021 has been considered. Three of the Non-Patent Literature references are missing the publish date, and should be corrected with the publish date to be considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 10, 13 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0210755 issued to Jacob Andreas et al (hereinafter referred to as Andreas).

As to claim 1, Andreas discloses determining a natural language input, wherein the natural language input comprises a command to perform a task (natural language input via the user interface, such as for ordering a pizza, see Andreas: Para. 0013, 0021 – 0029, 0046,  0057); 
analyzing the natural language input to identify one or more key-value pairs (implementing the dialog as key-value pairs in the logical form for the current dialog state, see Andreas: Para. 0047 - 0058); 
retrieving an interactive web document that is operable via a graphical user interface ("GUI") to perform the task, wherein the interactive web document includes one or more constituent interactive elements that are operable to input one or more values of the one or more key-value pairs (using the natural language to render an entire logical form, using a template, which is then completed by realizing each subpart independently, see Andreas: Para. 0047 – 0059, and action models for collecting data using cards, see Andreas: Para. 0069 – 0078, 0089); 
encoding the one or more parameters key-value pairs into one or more instruction feature vectors (the logical forms of the dialog (key-value pairs) is rendered as a string, see Andreas: Para. 0047 – 0059, and each decision is a collection of vectors describing the features used associated with making the choice, see Andreas: Para. 0091); 
encoding overlapping content between the one or more key-value pairs and the one or more interactive elements into one or more overlap feature vectors (performing the steps of inputting events, weighting/scoring each decision, and forming a collection of vectors describing features used associated with making the choice along with the actually chosen choice, based on a generative probabilistic model formulation, see Andreas: Para. 0089 – 0092, the actual choice being the overlap); 
encoding the one or more interactive elements of the interactive web document into one or more interactive element feature vectors (generating events, by way of clickstream events, at each time step using the dialogue manager’s state, including output generated by the system, annotations generated from the dialog state and application event, see Andreas: Para. 0092 - 0095); 
conditioning the one or more interactive element feature vectors based on the one or more overlap feature vectors (a feature rich log linear model with features on both the action and on the conditioning environment (i.e. the cards), see Andreas: Para. 0095 – 0096); 







generating, based on the one or more conditioned interactive element feature vectors and the one or more instruction feature vectors, one or more Q-values for each of the one or more interactive elements (reinforcement learning algorithm for determining a correct action for an event at each state, such as Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and training every component of the system, by predicting cards whose distributions generate the correct clickstream events and the correct “saying” and “generating” events,  then augmenting the utterances of the user and agent, along with the record of actions of the agent, with meta-data, which is used to improve system performance, see Andreas: Para. 0095 – 0097, predicted cards that generate the correct clickstream events would be the Q values for each of the events); and 
facilitating automated navigation through the interactive web document in response to the natural language input based at least in part on the Q values (Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and improving system performance by predicting the correct clickstream events, see Andreas: Para. 0095 – 0097).

As to claim 2, Andreas discloses wherein the one or more interactive elements comprise document object model ("DOM") nodes (applicant events via a DOM, see Andreas: Para. 0085).


As to claim 3, Andreas discloses further comprising linearizing a tree structure that represents the DOM nodes (linear model with features on both the action and on the condition environment (i.e. the cards), see Andreas: Para. 0095 and Fig. 3, Fig. 3 represents a linear model of the cards and the action event values for the cards).

As to claim 6, Andreas discloses wherein each of the one or more parameters comprises a key-value pair (implementing the dialog as key-value pairs in the logical form for the current dialog state, see Andreas: Para. 0047 – 0058, see also cards of Fig. 2 and Fig. 3 for key-value pairs for Name, What, Who, Address, Payment, Pizza, Phone, etc.).

As to claim 7, Andreas discloses wherein the one or more Q values generated for a given interactive element of the one or more constituent interactive elements comprises a composite Q value (Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and card-specific multinomial distribution over event types for predicting cards that generate the correct clickstream events, see Andreas: Para. 0095 – 0097, based on the event type the card for the next in the clickstream is predicted).




As to claim 8, Andreas discloses wherein the composite Q value comprises an interactive element Q value, a click-or-type Q value, and a type Q value (Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and selection of the card for prediction within the clickstream is based on event type and the action thereof, see Andreas: Para. 0095 – 0097 and Fig. 3, selection of the card is an interactive element, in the clickstream to the next card, where clicks, including stray clicks, are tracked and text is semantically parsed).

As to claim 9, Andreas discloses determining a set of keys that are applicable to an interactive web document that is operable via a graphical user interface ("GUI") to perform a task, wherein the interactive web document includes a plurality of constituent interactive elements that are operable to input a corresponding plurality of values (using the natural language to render an entire logical form, using a template, which is then completed by realizing each subpart independently, see Andreas: Para. 0047 – 0059, and action models for collecting data using cards, see Andreas: Para. 0069 – 0078, 0089); 
automatically populating at least some of the plurality of constituent interactive elements with arbitrary values to generate a target state of the interactive web document (models are initialized as random or zero numerical vectors of parameters, see Andreas: Para. 0089); 


encoding at least the populated interactive elements of the plurality of interactive elements into a plurality of interactive element feature vectors (the logical forms of the dialog (key-value pairs) is rendered as a string, see Andreas: Para. 0047 – 0059, and each decision is a collection of vectors describing the features used associated with making the choice, see Andreas: Para. 0091); 
selecting a key from the set of keys (performing the steps of inputting events, weighting/scoring each decision, and forming a collection of vectors describing features used associated with making the choice along with the actually chosen choice, based on a generative probabilistic model formulation, see Andreas: Para. 0089 – 0092, the actual choice being the selected key); 
encoding at least the selected key into a key feature vector (performing the steps of inputting events, weighting/scoring each decision, and forming a collection of vectors describing features used associated with making the choice along with the actually chosen choice, based on a generative probabilistic model formulation, see Andreas: Para. 0089 – 0092, the actual choice being the selected key); 






based on the key feature vector and the plurality of interactive element feature vectors, calculating Q values for at least the populated interactive elements (reinforcement learning algorithm for determining a correct action for an event at each state, such as Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and training every component of the system, by predicting cards whose distributions generate the correct clickstream events and the correct “saying” and “generating” events,  then augmenting the utterances of the user and agent, along with the record of actions of the agent, with meta-data, which is used to improve system performance, see Andreas: Para. 0095 – 0097, predicted cards that generate the correct clickstream events would be the Q values for each of the events); 
selecting an interactive element from the populated interactive elements based on the Q values (Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and training every component of the system, by predicting cards whose distributions generate the correct clickstream events and the correct “saying” and “generating” events,  then augmenting the utterances of the user and agent, along with the record of actions of the agent, with meta-data, which is used to improve system performance, see Andreas: Para. 0095 – 0097, predicted cards are interactive elements); and 



generating an instruction based on the selected key and the arbitrary value used to populate the selected interactive element (populating the model and training the model using the predicted cards, see Andreas: Para. 0089, 0091 and 0095 – 0097).

As to claim 10, Andreas discloses wherein the instruction comprises one or more fields, each of the one or more fields comprising a key-value pair (implementing the dialog as key-value pairs in the logical form for the current dialog state, see Andreas: Para. 0047 – 0058, see also cards of Fig. 2 and Fig. 3 for key-value pairs for Name, What, Who, Address, Payment, Pizza, Phone, etc.).

As to claim 13, Andreas discloses wherein the plurality of interactive elements comprise document object model ("DOM") elements (applicant events via a DOM, see Andreas: Para. 0085).

As to claim 14, Andreas discloses wherein the Q values for at least the populated interactive elements comprise a Q value for each DOM element and a Q value for each attribute of each DOM element (Q-learning, Deep-Q networks, etc., see Andreas: Para. 0081 – 0086, and card-specific multinomial distribution over event types for predicting cards that generate the correct clickstream events, see Andreas: Para. 0095 – 0097, based on the event type the card for the next in the clickstream is predicted).

As to claim 15, Andreas discloses wherein the arbitrary values comprise random values (models are initialized as random or zero numerical vectors of parameters, see Andreas: Para. 0089).

Claims 16 – 20 are rejected using similar rationale to the rejection of claims 1 – 5 above.

Claim(s) 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreas in view of U.S. Patent Application Publication No.2020/0320116 issued to Xianchao Wu (hereinafter referred to as Wu). 
As to claim 4, Andreas discloses the limitations of claim 1 substantially as claimed; however, Andreas does not explicitly disclose wherein a long-short term memory ("LSTM") network is used to encode the one or more interactive element feature vectors.
Wu teaches wherein a long-short term memory ("LSTM") network is used to encode the one or more interactive element feature vectors (using a bidirectional LSTM recurrent neural network in the conversion of a text sentence into a vector, see Wu: Para. 0106 – 0114 and Fig. 11).
Wu and Andreas are analogous due to their disclosure of natural language processing.


Therefore, it would have been obvious to modify Andreas’ use of predicting cards for clickstream even vectors by why of key-value pairs with Wu’s use of LSTM in natural language processing in order to provide a user with summary data of content by why of an interactive event models.

As to claim 5, Andreas modified by Wu discloses wherein the LSTM network comprises a bidirectional LSTM network (the LSTM is bidirectional, see Wu: Para. 0106 – 0114 and Fig. 1).

Claims 11 and 12 are rejected using similar rationale to the rejection of claims 4 and 5 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164